Name: Decision No 2/91 of the EEC-Iceland Joint Committee of 18 September 1991 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the harmonized system, Annex III to Protocol No 3 concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1991-11-12

 Avis juridique important|21991D1112(10)Decision No 2/91 of the EEC-Iceland Joint Committee of 18 September 1991 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the harmonized system, Annex III to Protocol No 3 concerning the definition of the concept of originating products and methods of administrative cooperation Official Journal L 311 , 12/11/1991 P. 0015 - 0016DECISION N ° 2/91 OF THE EEC-ICELAND JOINT COMMITTEE of 18 September 1991 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the harmonized system, Annex III to Protocol N ° 3 concerning the definition of the concept of originating products and methods of administrative cooperation (91/580/EEC)THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Iceland, signed in Brussels on 22 July 1972, Having regard to Protocol N ° 3 concerning the definition of the concept of originating products and methods of administrative cooperation, hereinafter referred to as Protocol N ° 3, and in particular Article 28 thereof, Whereas the Joint Declaration annexed to Decision N ° 1/88 of the EEC-Iceland Joint Committee provides for a review of the changes made to the rules of origin as a result of the introduction of the harmonized system where the alterations result in a situation prejudicial to the interest of the sectors concerned; whereas it also provides for the substance of the rules of origin concerned to be restored as it was before Decision N ° 1/88; Whereas the rules of origin applicable to photographic plates and film in the flat, sensitized, unexposed, of any material other than paper, paperboard or textiles and to instant print film to the flat, sensitized, unexposed, whether or not in packs, of HS heading 37.01, as established by Decision No 1/88 of the EEC-Iceland Joint Committee, should be amended to restore the substance of these rules as it was before the introduction of the harmonized system, HAS DECIDED AS FOLLOWS: Article 1 The heading and relevant rules in the list annexed to this Decision shall replace the corresponding heading and rules in the List in Annex III to Protocol N ° 3 to the EEC-Iceland Agreement. Article 2 This Decision shall apply with effect from 1 January 1988. Done at Brussels, 18 September 1991. For the Joint Committee The President H. HAFSTEIN ANNEX >TABLE>